If the words of the residuary clause are given their ordinary meaning the testator intended to create a trust for the benefit of those who are or who may become members of Humane Lodge; that is, he intended to create a trust for the benefit of a definite section of the public. A gift of this kind constitutes what is commonly known as a charitable or public trust. Glover v. Baker, 76 N.H. 393, 417; Haynes v. Carr, 70 N.H. 463, 482; Jackson v. Philips, 14 Allen, 539; Hoeffer v. Clogan, 171 Ill. 462; s. c. 63 Am. St. Rep. 241, note 249; 11 C.J. 301.
If the purpose such a trust is intended to effectuate is legal and the persons for whose benefit it is established can be ascertained, it is the duty of the court to enforce it. Fernald v. First Church of Christ Scientist, 77 N.H. 108; French v. Lawrence, 76 N.H. 234; Adams v. Page,76 N.H. 96. It is immaterial in so far as the validity of such a bequest is concerned how large or how small a section of the public it is intended to benefit. That is, whether it is intended to benefit every living human being, Glover v. Baker, 76 N.H. 393, 417; or whether its scope is limited to the poor and needy of New Hampshire, Haynes v. Carr, 70 N.H. 463; the sick of Franklin and vicinity, Adams v. Page, 76 N.H. 96; or to indigent and distressed masons of Bible Lodge society in Goffstown, their widows and orphans, Duke v. Fuller, 9 N.H. 536. The bequest in question, therefore, constitutes a valid public trust for the purpose for which it was created, is legal, and it is possible to ascertain those it is intended to benefit. The person who establishes such a trust may entrust its administration to a corporation, Chapin v. Winchester School District, 35 N.H. 445; to a voluntary association, Parker v. Cowell, 16 N.H. 149; 11 C.J. 339; or to trustees appointed by the probate court P.S., c. 198; Petition of Straw,78 N.H. 506. It will be unnecessary therefore to consider whether Humane Lodge is a corporation or a voluntary association. In either case it will be the duty of the executor to turn over the property passing under the residuary clause to the lodge unless the court finds that administering the trust is inconsistent with the purpose for which the lodge was established. If that is found, the executor will turn the property over to whomever the probate court appoints to administer the trust.
Case discharged.
All concurred. *Page 217